— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of drug use as charged in a misbehavior report. The Attorney General has ad*1308vised this Court that the determination at issue has been administratively reversed, all references thereto expunged from petitioner’s institutional record and the mandatory surcharge refunded. Contrary to petitioner’s contention, he has received all the relief to which he is entitled and, accordingly, the petition is dismissed as moot (see Matter of Blackshear v Fischer, 107 AD3d 1182, 1183 [2013]; Matter of Horace v Fischer, 98 AD3d 1157, 1157 [2012]).
Lahtinen, J.E, Stein, McCarthy and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.